41 So. 3d 972 (2010)
Philippe J. GUILLEMIN, Appellant,
v.
Thomas H. OEHMKE, Appellee.
No. 3D10-853.
District Court of Appeal of Florida, Third District.
July 28, 2010.
Rodriguez Maritime Law Group and Sarah D. Schooley, for appellant.
John A. Jabro, Tavernier, for appellee.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
CORTIÑAS, J.
We affirm the order granting the temporary injunction but remand for the trial court to set an adequate bond after the parties have presented evidence as to the appropriate amount.